Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action responsive to applicant’s Pre-Appeal Brief of 4/26/2022. Claims 1-28 are pending.  Claims 2-15 and 25-27 are withdrawn.  Claims 1, 16-24, and 28 are rejected. 

Election/Restriction
	Applicant's election on 7/19/21 of Species II without traverse of the species requirement of 5/17/2021 was acknowledged and made final.
	 Claims 2-15 and 25-27 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not apparent how close to an octane rating of about 60-85 one must be to fall within the range of about 60-85 (CL 16 L 3) .  Are 58, 50 90 83 about 60-85?
	Dependent claims 17-21 inherit their rejections from base claim 16.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  

	Claim(s) 1, 22-24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US2007204830)
wherein Lad et al. teaches:  
(re: cl 1) A hybrid electric vehicle comprising:
a set of wheels (#111,#112,#113,#114 fig. 1; ¶58);
a mechanical transmission adapted to provide torque to the set of wheels (63; #124);
an electric motor coupled to and providing motive force to the mechanical transmission (63; # CIMG 123C);
battery storage coupled to and supplying electrical power to the electric motor (¶60; #150);
compression engine coupled to at least one of the mechanical transmission (¶71; #121 TO #124 FIG. 1) and the electric motor to provide mechanical energy to the mechanical transmission and energy for operating the electric motor (#121; ¶58); and
an electronic control unit coupled to and adapted to control operation of the engine and the electric motor (¶61; #141).
Andri teaches what Lad et al. lacks of: 
The compression engine is a gasoline compression ignition engine (¶4- auto ignition; ¶ 55-autoigintion; ¶80-autoiginition; ¶22 & ¶20 & ¶37-gasoline fuel).
It would have been obvious at the effective time of the invention to substitute the internal combustion engine of Lad et al. with a gasoline internal combustion engine to provide greater access to fuels and provide quicker engine starts and easier cold weather starts than obtainable from diesel or steam engines as taught by Andri.

Lad et al. teaches:
(re: cl 22) A method of operating a hybrid electric vehicle containing an internal combustion engine (#121; ¶58)
and an electric motor in which the vehicle has both fuel (¶76-fueling engine) and battery storage (¶63; # CIMG 123C), 
an electric motor coupled to and providing motive force to the mechanical transmission; 
comprising:
coupling the electric motor to a mechanical transmission to provide motive power to the vehicle (¶63; # CIMG 123C; ¶70-EV mode); and
channeling output of the internal combustion engine to drive at least one of a mechanical transmission and an electric generator (¶41-combined mode;7 ¶1- #CMG 233c proulsion;  ¶5; ¶64-boost mode; ¶72-hybrid inhibit mode engine online).
Andri teaches what Lad et al. lacks of:
operating the internal combustion engine in gasoline compression ignition (GCI) mode to auto-ignite the gasoline fuel (¶4- auto ignition; ¶ 55-autoigintion ; ¶80-autoiginition; ¶22 & ¶20 & ¶37-gasoline fuel).
It would have been obvious at the effective time of the invention to substitute the internal combustion engine of Lad et al. with a gasoline internal combustion engine to provide greater access to fuels and provide quicker engine starts and easier cold weather starts than obtainable from diesel or steam engines as taught by Andri.

Lad et al. teaches:
(re: cl 23) further comprising arranging the electric motor and the internal combustion engine to be able to power the vehicle in parallel (¶41 combined; ¶71- #CMG 233c proulsion; ¶5;  ¶64-boost mode).

Andri teaches what Lad et al. lacks of:
(re: cl 24) further comprising providing an electric generator coupled to the internal combustion engine, the internal combustion engine powering the generator to be able to recharge the battery storage and provide additional power to the electric motor (#30 second generator attached to motor fig 1b ).   
	It would have been obvious at the effective time of the invention for Lad et al. to have an electric generator mechanically coupled to and powered by the engine to recharge the batteries as taught by Andri. 

	Claim(s) 16-18, 28 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US2007204830) in further view of Cyr et al. (US20180072304)) wherein Lad et al. in view of Andri. teaches the elements previously discussed and Lad et al. further teaches:  
 (re: cl 16) wherein the engine (72; #121 TO #124 FIG.. 1) and the electric motor are both coupled to both the mechanical transmission (60; #CIMG 123C) to provide motive power for the vehicle either simultaneously together or individually  (¶(41 combined; ¶71- #CMG 233c propulsion;   ¶5; ¶64 boost mode;  ¶72 hybrid inhibit mode engine online ; ¶70-EV mode). 
Cyr et al. teaches what Lad et al. lacks of:
a fuel supply coupling coupled to the engine for providing octane gasoline fuel having an octane number of between about 60 to about 85 (coupling-¶67; lower octane-¶67).
It would have been obvious at the effective time of the invention for Lad et al. to use a coupling to supply fuel to the engine to supply gasoline to an internal combustion engine to power the engine as taught by Cyr et al..  It would have been obvious at the effective time of the invention for Lad et al. to operate on fuels in the 60-85 range to use the lowest priced fuels available as taught by Cyr et al..
Andri teaches what Lad et al. lacks of:
an electric generator mechanically coupled to and powered by the GCI engine ( #30 second generator attached to motor fig 1b ).  
	It would have been obvious at the effective time of the invention for Lad et al. to have an electric generator mechanically coupled to and powered by the engine to recharge the batteries as taught by Andri. 

Lad et al. teaches: 
(re: cl 17) wherein the engine and the electric motor are both coupled to both the mechanical transmission to provide motive power for the vehicle simultaneously and the electronic control unit sets a proportion of power provided by the engine and the electric motor, respectively, based on load demand and current vehicle speed (¶41-combined ¶71- CMG 233c proulsion; ¶5; ¶64 boost mode). 

(re: cl 18) wherein the engine and the electric motor are both coupled to both the mechanical transmission to provide motive power for the vehicle individually (¶72 hybrid inhibit mode engine online ; ¶70-EV mode).

Lad et al. teaches:
(re: cl 28) A hybrid electric vehicle comprising: a set of wheels (#111,#112,#113,#114 fig. 1; ¶58);
a mechanical transmission adapted to provide torque to the set of wheels (¶63; #124);
an electric motor coupled to and providing motive force to the mechanical transmission (¶63; # CIMG 123C);
battery storage coupled to and supplying electrical power to the electric motor (¶60; #150); 
a compression engine coupled to at least one of the mechanical transmission (¶71; #121 TO #124 FIG. 1) and the electric motor to provide mechanical energy to the mechanical transmission and energy for operating the electric motor (#121; ¶58);
the compression engine is a gasoline compression ignition engine (¶4- auto ignition; ¶ 55-autoigintion; ¶80-autoiginition; ¶22 & ¶20 & ¶37-gasoline fuel).
an electronic control unit coupled to and adapted to control operation of the engine and the electric motor (¶61; #141);
wherein the electric motor is coupled to the mechanical transmission to provide motive power for the vehicle and the electronic control unit is adapted to control the electric generator to provide power to the electric motor (¶63; # CIMG 123C;61; #141).
Andi teaches what Lad et al. lacks of:
an electric generator mechanically coupled to and powered by the GCI engine ( #30 second generator attached to motor fig 1b ).  
	It would have been obvious at the effective time of the invention for Lad et al. to have an electric generator mechanically coupled to and powered by the engine to recharge the batteries as taught by Andri. 
It would have been obvious at the effective time of the invention to substitute the internal combustion engine of Lad et al. with a gasoline internal combustion engine to provide greater access to fuels and provide quicker engine starts and easier cold weather starts than obtainable from diesel or steam engines as taught by Andri.
Cyr et al. teaches what Lad et al. lacks of:
a fuel supply coupling coupled to the GCI engine for providing gasoline fuel (coupling-¶67).
It would have been obvious at the effective time of the invention for Lad et al. to use a coupling to supply fuel to the engine to supply gasoline to an internal combustion engine to power the engine as taught by Cyr et al..

	Claim(s) 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US20070204830) in further view of Cikanek et al.  (US20030183431) 
wherein Lad et al. in view of Andri teaches the elements previously discussed and Cikanek et al. teaches what Lad et al. lacks of:
(re: cl 20) wherein the electronic control unit operates the electric motor to start the vehicle and to provide motive power for the vehicle alone at low loads under 65 Newton-meters of torque (¶78-0-60nm during launch).
	It would have been obvious at the effective time of the invention for Lad et al. to operate in electric motor to start the vehicle and provide motive power at low loads under about 65 newton-meters as the electric motor can provide smooth launches and operate efficiently at lower speeds than the internal combustion engines as taught by Cikanek et al..

	Claim(s) 19, 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US20070204830) in further view of Falkenstein (US2010 0062896) wherein Lad et al. in view of Andri teaches the elements previously discussed and Falkenstein teaches what Lad et al. lacks of:
(re:cl 19) wherein the electronic control unit is adapted to control the engine to provide motive power for the vehicle alone at medium load cruising and transitions from under 115 Newton-meters to over 25 Newton-meters of torque (¶29- engine alone torque 60-200nm).
	It would have been obvious at the effective time of the invention for Lad et al. to use engine only motive power in medium load situations to prevent depleting the battery as taught by Cikanek et al..

Falkenstein teaches what Lad et al. lacks of:
 (re: cl 21) wherein the electronic control unit operates both the GCI engine and electric motor to provide motive power simultaneously to boost acceleration and under loads over 120 Newton-meters of torque (¶29-200 nm engine with 50 nm electric).
	It would have been obvious at the effective time of the invention for Lad et al. to simultaneously boost acceleration and under loads over about 120 Newton-meters of torque to provide additional boost beyond what the internal combustion engine has and provide faster response on demand of motive acceleration as provided by the electric motor and reduced weight with the smaller componentry than can be achieved with the internal combustion engine alone as taught by Falkenstein.

Response Amendments/Arguments
4.	The Panel conference determined that auto-ignition was required for the claim limitation. which Cyr et al. lacks.  Andri which was used as a tertiary reference in most of the dependent claims and independent claims 28 has this auto ignition feature with gasoline (¶43 autoignition; ¶ 55-autoigintion; ¶80-autoiginition; ¶22, ¶20, ¶37-gasoline fuel) in a hybrid electric vehicle (¶22, ¶9- use in hybrid electric vehicle) so has been elevated to being a secondary reference in the independent claims.  Cyr et al. which was used as a secondary reference in the independent claims is no longer present in the independent claims 1 and 22 but teaches: dependent claim elements (re: cl 16) a fuel supply coupling coupled to the engine for providing octane gasoline fuel having an octane number of between about 60 to about 85 (coupling-¶67; lower octane-¶67), and one independent claims 28 feature absent from Andri (re: cl 28) a fuel supply coupling coupled to the GCI engine for providing gasoline fuel (coupling-¶67) and is presented now as a tertiary reference rather than a secondary reference.  

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
16. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655